Case 1:19-cv-00003-DML-JPH Document 56 Filed 11/05/19 Page 1 of 3 PageID #: 4090



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   INDIANAPOLIS DIVISION

 BRANDI WETHERALD,                               )
 Individually and as Parent                      )
 and Next Friend                                 )
 of C.W., A Minor,                               )
                                                 )
                         Plaintiff,              )
                                                 )
                v.                               ) Case No. 1:19-cv-00003-JPH-DML
                                                 )
 CARMEL CLAY SCHOOL                              )
 CORPORATION and THE                             )
 CARMEL CLAY BOARD                               )
 OF SCHOOL TRUSTEES,                             )
                                                 )
                         Defendants.             )

    JOINT MOTION TO POSTPONE DISCOVERY RELATED TO ATTORNEY FEES

        Come now the Parties, by counsel, and submit their Joint Motion to Postpone Discovery

 Related to Attorney Fees, stating as follows:

        1.      On February 14, 2019, the Court approved the case management plan submitted

 by Defendants. (Dkts. 24 and 25.) Defendants’ case management plan included the following:

 “the Parties request that any dispositive motion or other filing related to Plaintiff’s claim for

 attorney fees be deferred pending a ruling on the Parties’ anticipated cross-motions for summary

 judgment.” (Dkt. 25.)

        2.      In its entry and order accompanying such approval, the Court noted that it “may

 later allow discovery on the plaintiff’s attorney fee claim before resolution of the cross-motions

 for summary judgment . . . .” (Dkt. 24.)

        3.      On October 11, 2019, Plaintiff served Defendants’ counsel with requests for

 production, requests for admissions, and interrogatories.




                                                   1
Case 1:19-cv-00003-DML-JPH Document 56 Filed 11/05/19 Page 2 of 3 PageID #: 4091



        4.      Defendants contend that they are not obligated to respond to these discovery

 requests absent further order from the Court, particularly given the language from the Court’s

 February 14, 2019, entry and order quoted above. Plaintiff does not agree with Defendants’

 contention.

        5.      Rather than resolve this dispute, Counsel have discussed the matter and the

 Parties have agreed to submit this Motion for the Court’s approval. Specifically, the Parties

 request that the Court set a telephonic status conference shortly after briefing is completed

 related to the Parties’ cross-motions for summary judgment. (The final brief, Plaintiff’s Reply

 Brief, currently is due on or before December 10, 2019.) At that time, the Court and the Parties

 can address whether Defendants should respond to Plaintiff’s discovery and, if so, establish a

 reasonable deadline for Defendants to respond. In the meantime, the Parties agree to postpone

 any deadline for Defendants to respond.

        WHEREFORE, the Parties respectfully requests the Court to grant their Joint Motion to

 Postpone Discovery Related to Attorney Fees, and for all other just and proper relief.

                                       Respectfully submitted,


  /s/ Brent R. Borg_______________________            /s/ Sonja D. Kerr_______________________
  Brent R. Borg, Atty. No. 27415-29                   Sonja D. Kerr
  Andrew A. Manna Atty. No: 24290.49                  HOLLINGSWORTH & ZIVITZ
  Jessica M. Heiser, Atty. No: 31339-29               9600 Great Hills Trail, No. 150W
  CHURCH CHURCH HITTLE + ANTRIM                       Austin, TX 78759
  2 N. 9th Street                                     sonja@cmklawfirm.com
  Noblesville, IN 46060
  bborg@cchalaw.com                                   Attorney for Brandi Wetherald
  amanna@cchalaw.com
  jheiser@cchalaw.com

  Attorneys for Defendants
  Carmel Clay School Corporation
  and The Carmel Clay Board of School
  Trustees



                                                  2
Case 1:19-cv-00003-DML-JPH Document 56 Filed 11/05/19 Page 3 of 3 PageID #: 4092



  /s/ Thomas W. Blessing_________________        /s/ Benjamin J. Hinerfeld__________________
  Thomas W. Blessing                             Benjamin J. Hinerfeld
  MASSILLAMANY JETER & CARSON                    LAW OFFICE OF BENJAMIN J. HINERFELD
  11650 Lantern Road, Suite 204                  1528 Walnut Street, Suite 1100
  Fishers, IN 46038                              Philadelphia, PA 19102
  tom@mcjattorneys.com
                                                 Attorney for Brandi Wetherald
  Attorney for Brandi Wetherald

  /s/ Catherine M. Michael________________
  Catherine M. Michael
  CONNELL MICHAEL KERR, LLP
  550 Congressional Blvd., Suite 115
  Carmel, IN 46032
  catherine@cmklawfirm.com

  Attorney for Brandi Wetherald




                                             3
